DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is depend form a canceled claim.  Accordingly, claim 5 has not been further treated on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017159155 A1 in view of Tziviskos et al. (US 2020/0099163 A1).
In regard to claims 1, 6, WO 2017159155 A1 discloses a spring-loaded connector 1 comprising:
contact units each including a first pin 10 for contacting a first connection target, a second pin 40 for contacting a second connection target, and an intermediate member 20 for biasing the first pin 10 and the second pin 40 in directions away from each other;

a waterproof elastic member 50 including cylindrical parts 54 corresponding to the contact units, respectively, a cylindrical part among the cylindrical parts 54 sealing between the first pin 10 and the intermediate member 20 of a contact unit corresponding to the cylindrical part, among the contact units, in a watertight manner by being interposed between an inner side (adjacent 12) of the first pin 10 and an outer side 21 of the intermediate member 20 (see fig. 2). 
However, WO 2017159155 A1 does not disclose that the waterproof elastic member 50 includes, between the cylindrical parts 54 that are adjacent to each other, a water-shielding structure including a wall-shaped protrusion for preventing the first pins 10 of the contact units corresponding to the cylindrical parts 54 that are adjacent to each other from being electrically connected due to presence of water between the first pins 10, and wherein the water-shielding structure includes a groove.
	Tziviskos et al. discloses the waterproof elastic member 800 includes, between the cylindrical parts 330 that are adjacent to each other, a water-shielding structure 822 including a wall-shaped protrusion 822 for preventing the mating contacts 1020 corresponding to the cylindrical parts 330 that are adjacent to each other from being electrically connected due to presence of water between the mating contacts 1020 (see fig. 10 and para. [0063]), wherein the water-shielding structure 822 includes a groove (see illustrated drawing below).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of WO 2017159155 A1 by constructing the water-shielding structure as disclosed by Tzviskos et al. in order to prevent the first pins 10 of the contact units corresponding to the cylindrical parts 54 that are adjacent to each other from being electrically connected due to presence of water between the first pins 10.



[AltContent: textbox (groove)][AltContent: connector]
    PNG
    media_image1.png
    628
    708
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 3, 14-17, 19, 20 are allowed.

Claims 2, 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In regard to claims 2, 3, the prior art fails to provide, teach or suggest a length of the water-shielding structure in an intersecting direction is equal to or greater than an outer dimension of the cylindrical parts in the intersecting direction, the intersecting direction intersecting an arrangement direction of the cylindrical parts that are adjacent to each other. In regard to claim 8, the prior art fails to provide, teach or suggest the cover includes a communication hole through which outside and the first section as defined in claim 7 communicate. In regard to claim 14, the prior art fails to provide, teach or suggest the cover includes a communication hole formed at a position facing the sloping part, and the communication hole is formed at a position at which a lower end of the communication hole is close to an upper surface of the skirt part.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
3/18/2022

/THO D TA/Primary Examiner, Art Unit 2831